Citation Nr: 1647774	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  11-05 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased rating for vasomotor rhinitis and traumatic deviated nasal septum, status post nasal fracture, previously rated as nasal fracture, rated as noncompensable prior to April 25, 2015, and as 10 percent disabling from that day forward.  

2.  Entitlement to an increased rating in excess of 10 percent for left hand strain with old healed fracture, third metacarpal.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse

ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to July 1987.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and March 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego and Los Angeles, California, which, in pertinent part, denied entitlement to a disability rating in excess of 10 percent for left hand strain with old healed fracture of third metacarpal (herein L hand strain) and denied entitlement to a compensable disability rating for nasal fracture, including entitlement to a temporary total evaluation because of treatment for a service-connected or other condition subject to compensation.  

The Veteran participated in an informal hearing with a Decision Review Officer (DRO) in June 2010.  A report of this hearing is of record.  He and his spouse testified before the Board at the RO in June 2014.  A transcript of this hearing has been associated with the claims file.  

The claim was remanded for additional development in February 2015 and has been returned now for further appellate action.  

In a July 2015 rating decision, an increased rating of 10 percent was granted for the nasal fracture, effective April 25, 2015, and the issue was recharacterized as vasomotor rhinitis and traumatic deviated nasal septum, status post nasal fracture (herein nasal fracture) to reflect the most recent VA examination.  As such, the issue has been changed above.  

The July 2015 rating decision also granted service connection and a separate rating for sinusitis associated with the nasal fracture; however, the Veteran did not issue a notice of disagreement with that rating, and, therefore, it is not currently on appeal.  

The issue of entitlement to an increased rating in excess of 10 percent for left hand strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to April 25, 2015, the nasal fracture disability manifested at most with some nasal obstruction without bilateral nasal passages obstructed to a degree more than 50 percent, one nasal passage completely obstructed, or rhinitis with polyps.  

2.  Beginning April 25, 2015, the nasal fracture disability has manifested with bilateral nasal passages obstructed to a degree of 50 percent bilaterally without rhinitis with polyps.  


CONCLUSIONS OF LAW

1.  Prior to April 25, 2015, the criteria for a compensable disability rating for nasal fracture disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.97, Diagnostic Codes (DCs) 6502, 6522 (2015).

2.  Beginning April 25, 2015, the criteria for a disability rating in excess of 10 percent for nasal fracture disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.97, DCs 6502, 6522.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015).  The duty to notify was satisfied prior to the initial RO decision by way of letters sent to the Veteran in April 2008 and February 2009.

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§  3.159.  Complete treatment records have been obtained for all identified providers and no other outstanding treatment records have been identified by the Veteran.    

The Veteran was provided with VA examinations and/or opinions in July 2008, June 2010, and April 2015 to assess the current severity of his service-connected nasal fracture symptoms.  The medical opinion evidence is adequate as it is based on physical examination and review of the medical evidence and the Veteran's statements and contains clear findings.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor his representative has challenged the adequacy of the examinations obtained in this case.  

There is no indication that the nasal fracture disability has worsened since the April 2015 VA examination.  As such, the Board finds that there is no basis to obtain a more current examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) (mere passage of time not a basis for requiring of new examination). 
The issue on appeal was previously before the Board in February 2015, when it was remanded for additional development.  In accordance with the remand instructions, all identified and available VA treatment records were obtained and associated with the claims file, the April 2015 VA examination was obtained, and a supplemental statement of the case (SSOC) was issued, most recently in February 2016.  Since the record reflects compliance with the prior remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria-Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes (DCs).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

Also for consideration is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996). 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

Also for consideration, is whether the collective effect of a veteran's service connected disabilities makes the disability picture and unusual or exceptional one.  See Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).

The Veteran's claim for increased rating was received in February 2008.  The relevant focus for adjudicating his claim is the period beginning February 2007, one year prior to the claim for increase.  Hart v. Mansfield, 21 Vet. App. 505 (2007); cf 38 C.F.R. § 3.156(b) (2015).  

As noted above, the October 2008 rating decision continued the noncompensable rating assigned for the Veteran's nasal fracture disability.  Then, the July 2015 rating decision granted an increased rating of 10 percent for the disability and recharacterized it to include vasomotor rhinitis based on the most recent VA examination findings.  Nevertheless, the disability has been consistently rated under Diagnostic Code 6502, which specifically contemplates traumatic deviation of the nasal septum.  38 C.F.R. § 4.97, Diagnostic Code (DC) 6502 (2015).

Under DC 6502, a 10 percent rating, the sole/maximum rating warranted under this DC, is warranted when there is 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  Id.

The only other DC applicable to this case is DC 6522, which specifically contemplates allergic or vasomotor rhinitis.  Under DC 6522, the minimum 10 percent rating is warranted for allergic or vasomotor rhinitis where there is greater than a 50-percent obstruction of nasal passage on both sides or complete obstruction on one side due to rhinitis without the presence of nasal polyps.  Id.  A maximum 30 percent rating is warranted for allergic or vasomotor rhinitis when there are polyps present.  Id.

VA treatment records reflect that in July 2007, the Veteran complained of not being able to breathe through his nose and a VA physician found nasal obstruction bilaterally secondary to septal fracture and turbinate hypertrophy.  The physician did not estimate the amount of nasal obstruction at that time an there is no other medical or lay evidence regarding the degree of nasal obstruction at that time of record.  

In August 2007, the Veteran underwent a septoplasty with inferior turbinate reduction as well as medial and lateral osteotomies to repair and reposition the previously fractured nasal bones.  A September 2007 VA treatment record noted symmetric nasal bones, straight dorsum, and adequate projection with mild edema over the dorsum.  The septum was straight, the inferior turbinates were a normal size with minimal crusting on the right, and the nasal airway was widely patent (open and clear) bilaterally.  

An October 2008 VA treatment record indicates that the Veteran reported the spontaneous onset of pain along the bridge of his nose a few months prior, although his breathing through his nose was better than before the surgery.  The note indicated that nasal cavities were open bilaterally with the septum midline, his nasal bones were straight and symmetric, mucosa was normal and pink, and there was no pus or polyps seen on endoscopy.  In November 2008, his physician found right greater than left mucosal thickening with otherwise open nasal cavities with midline nasal septum bilaterally.  A CT scan that same month revealed minimal mucosal disease of the ethmoidal and frontal sinuses and an otherwise unremarkable examination of the paranasal sinuses.  

In July 2009, a VA surgical note indicated that the Veteran began reporting pain in the nasal bridge about a year after his surgery.  The physician found a straight nasal dorsum with open nasal cavities bilaterally and no pus, polyps, or raised or abnormal masses/irregularities in the nasal dorsum.  In June 2011, the septum was again midline, without spurring and the interior turbinates were within normal limits without obstruction.  There was no purulent drainage or epistaxis and there was only mild tenderness of the left nasal bones with no gross anatomical defect.  

Three VA examinations were performed during this appeal.  A July 2008 VA examination revealed a septal deviation to the right to a slight degree, with open nasal passages.  There was no evidence of rhinitis or polyps and no scars, disfigurement, or loss of the nose or ala.  

Upon examination in June 2010, there was no evidence of nasal obstruction or deviated septum, no partial loss of the nose or ala, and no nasal polyps, scar, or disfigurement.  The examiner also found no rhinitis on examination.  

Finally, the April 2015 VA examiner noted that the Veteran had traumatic deviated nasal septum with a resulting 50 percent obstruction of the nasal passages without complete obstruction on either side.  The examiner also found that the Veteran had vasomotor rhinitis with greater than 50 percent obstruction of the nasal passages bilaterally due to rhinitis without complete obstruction, permanent hypertrophy of the nasal turbinates, nasal polyps, or any of the listed granulomatous conditions.  There were no scars or other residuals related to the nasal surgery.

Based on the following, the Board finds that a compensable rating is not warranted prior to April 25, 2015, and that a disability rating in excess of 10 percent is not warranted thereafter.  Prior to that date, the evidence does not demonstrate at least 50 percent obstruction of the nasal passages or complete obstruction on one side, as required for a 10 percent disability rating under DC 6502.  While VA treatment records note some obstruction prior to the Veteran's nasal surgery in 2007, at no time do the records demonstrate that such obstruction was to at least 50 percent on both sides or was complete on one side.  

The Board notes that the Veteran asserted in a January 2011 VA Form 9 that he should be awarded an increased rating for his nasal fracture disability because he had a 50 percent obstruction of the nasal passage bilaterally.  However, the June 2011 VA treatment record specifically found no evidence of obstruction at that time.  The Board finds that the Veteran is not competent to report the percent of obstruction in his nasal passages, as that requires medical expertise and tools.  Although he is certainly competent to report feeling congested or that his nasal passages are blocked, the medical evidence of record, including just before and after his January 2011 statement, demonstrate that his nasal passages were not found to be obstructed at least 50 percent prior to the 2015 VA examination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The April 25, 2015, VA examination is the first time according to the record that at least a 50 percent obstruction was noted on both sides, which the examiner found to be due to the prior nasal fracture/deviated septum and vasomotor rhinitis.  As such, a compensable rating prior to that date is not warranted under DC 6502.  The 10 percent rating assigned under that DC effective the date of the 2015 VA examination is the maximum rating provided under that code.  

An increased rating under DC 6522 is also not warranted for either period.  A 10 percent rating requires greater than a 50 percent obstruction bilaterally with the presence of rhinitis and a 30 percent rating required the presence of polyps in addition.  Again, at no time prior to the VA examination was there even a 50 percent obstruction bilaterally found or reported.  Moreover, the VA examiners and VA treatment providers have never found, nor has the Veteran ever reported rhinitis with polyps upon examination or treatment.  As such, DC 6522 does not provide for an increased rating for either period on appeal.

Regarding an extraschedular rating, the Board finds that the schedular criteria for rating the nasal fracture disability include the Veteran's symptoms of rhinitis, pain, congestion, and nasal obstruction.  These manifestations are specifically contemplated in the rating criteria.  In other words, the Veteran does not experience problems due to this service-connected disability that are not accounted for by the rating schedule.  The rating criteria are, therefore, adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.  See 38 C.F.R. § 3.321; see also Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board acknowledges that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple service-connected conditions acting with the disabilities over which the Board has jurisdiction.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability or show that there is a combined effect when acting with his nasal fracture or rhinitis disability that makes his disability picture an unusual or exceptional one.  As such, consideration of any combined effect of the Veteran's service-connected disabilities acting on the disability currently before the Board is not warranted here.  

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the claim, and the claim for an increased disability rating for the left shoulder disability is denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

Prior to April 25, 2015, a compensable disability rating for vasomotor rhinitis and traumatic deviated nasal septum, status post nasal fracture (nasal fracture disability) is denied.  

Beginning April 25, 2015, a disability rating in excess of 10 percent for vasomotor rhinitis and traumatic deviated nasal septum, status post nasal fracture (nasal fracture disability) is denied.  


REMAND

In February 2015, the Board remanded the issue of entitlement to an increased rating for left hand strain disability in order to obtain a VA examination of the left hand and wrist.  The remand specifically requested findings for both the left hand fingers and the wrist.  An examination of the left fingers was provided in April 2015.  A June 2015 deferred rating decision indicated that findings for the left wrist were still needed; however, a January 2016 addendum to the examination findings regarding the fingers indicates that the examiner was waiting on an order for a left wrist examination to be submitted.  There is no evidence of record that this order was submitted and the requested left wrist examination findings are not of record.  The February 2016 supplemental statement of the case does not mention the left wrist at all.  

As the Board's February 2015 remand order has not been complied with, remand of the issue is necessary.  See Stegall v. West, 11 Vet. App 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The requested examination findings for the left wrist must be provided.

All records of relevant, ongoing VA treatment should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records created since June 2015 and associate them with the virtual claims file. All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Once the above-requested development has been completed, the Veteran should be afforded a VA examination with a qualified physician to determine the current severity of the service-connected left hand disability.  Access to the virtual claims folder should be provided to the examiner.  All indicated testing should be conducted.

The examiner should report the range of motion of the left wrist in degrees.  The examiner should report whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins. Furthermore, any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted. 

The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups. 

The examiner must equate all functional losses due to pain, incoordination, fatigue, weakness, and flare-ups, etc., to additional loss of motion (beyond what was shown on clinical examination).  In other words, all functional deficits should be described by equating the collective effect of those deficits to a level of disability contemplated by a certain limitation of motion even though such limited motion is not shown on the examination.  The Board recognizes that this may require some degree of conjecture on the examiner's part; however, it is necessary in order to properly evaluate this disability. 

If the Veteran reports a worsening of the left fingers, the same information requested above must be provided for the fingers as well.  

The examiner should report all neurologic impairment resulting from the service-connected left hand disability. If any neurologic impairment is found, the examiner should identify the nerve impaired, or seemingly impaired, and indicate whether there is complete or partial paralysis, neuralgia, or neuritis; and whether any partial paralysis, neuritis or neuralgia is mild, moderate, moderately severe, or severe. If there is neurologic impairment of the left upper extremity that is not related to the service-connected disability, the examiner should so report.

3.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


